Citation Nr: 0015924	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  93-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to assignment of a higher rating for 
hemorrhoids, currently rated as 10 percent disabling. 

2.  Entitlement to assignment of a higher rating for post-
traumatic stress disorder (PTSD), rated as noncompensable 
from May 1988, and as 30 percent disabling from May 1989.

3.  Entitlement to assignment of a higher rating for chronic 
obstructive pulmonary disorder (COPD), currently rated as 60 
percent disabling.

4.  Entitlement to service connection for metastatic 
adenocarcinoma of the colon, secondary to herbicide exposure, 
and/or secondary to asbestos exposure.

5.  Entitlement to service connection for dental injury, from 
service trauma.  

6.  Entitlement to assignment of an effective date prior to 
April 23, 1997, for an award of service connection for 
coronary artery disease, secondary to nicotine dependence.  

7.  Entitlement to assignment of an effective date prior to 
April 23, 1997, for an award of service connection for 
chronic obstructive pulmonary disease, secondary to nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
September 1960, from November 1960 to May 1965, and from 
January 1967 to December 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1987, November 1990, 
September 1995, February 1996, December 1997, March 1998, 
November 1999, and February 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

The issues of entitlement to an increased rating for 
hemorrhoids and PTSD, as well as the issue of entitlement to 
assignment of an effective date prior to April 23, 1997, for 
an award of service connection for chronic obstructive 
pulmonary disease, secondary to nicotine dependence, are 
addressed in the REMAND, following the ORDER in this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the veteran's claim for assignment of a higher disability 
rating for COPD has been obtained by the RO.

2.  Since the original award of service connection for COPD, 
effective April 1997, and at the present time, the veteran's 
COPD has been productive of FEV-1 readings at no more than 50 
to 70 percent of predicted value.

3.  The veteran had active military service in Vietnam during 
the Vietnam era.

4.  Metastatic adenocarcinoma of the colon is not a 
disability recognized by the VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

5.  There is no medical evidence of record that establishes a 
nexus, or link, between any current metastatic adenocarcinoma 
of the colon and in-service exposure to an herbicide agent, 
such as Agent Orange, and/or asbestos exposure, or any other 
incident of the veteran's military service.

6.  There record is negative for any medical evidence of a 
dental disorder that is subject to compensation, and the 
record is also negative for evidence of a dental injury due 
to service trauma.

7.  In a March 1989 BVA decision, the veteran's claim for 
service connection for cardiovascular disease was denied.

8.  On April 23, 1997, the RO received the veteran's claim 
for service connection for coronary artery disease, secondary 
to nicotine dependence.  

9.  In an August 1999 rating decision, the RO awarded service 
connection for coronary artery disease, secondary to nicotine 
dependence, and assigned a 100 percent rating, effective from 
April 23, 1997.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 60 percent for chronic obstructive pulmonary 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.97 Diagnostic Code 
6604 (1999).

2.  The veteran has not presented evidence of a well-grounded 
claims for service connection for metastatic adenocarcinoma 
of the colon, to include as due to Agent Orange exposure 
and/or asbestos exposure.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim for dental injury, due to service 
trauma, is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  

4.  The March 1989 BVA decision, which denied service 
connection for cardiovascular disease, is a final decision.  
38 U.S.C.A. § 7104(a)(West 1991).

5.  The criteria for assignment of an effective date prior to 
April 23, 1997, for an award of service connection for 
coronary artery disease, secondary to nicotine dependence, 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim.

The veteran has expressed disagreement with the original 
assignment of the disability rating following an award of 
service connection for COPD.  As such, the underlying claim 
for an increased rating is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

A review of the record reveals that in a December 1997 rating 
decision, the veteran was awarded service connection for 
chronic obstructive pulmonary disease, and a 10 percent 
rating was assigned from April 1997.  The veteran disagreed 
with that rating, and initiated this appeal.  In an August 
1999 rating decision, the rating for the veteran's COPD was 
increased to 60 percent disabling, effective from April 1997.  
It does not appear that the veteran has expressly indicated 
his continued disagreement with the disability rating 
assigned to his service-connected COPD; however, as he has 
not been awarded the maximum benefit possible under the VA 
Schedule for Rating Disabilities, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The criteria for rating COPD are set forth in 38 C.F.R. 
§ 4.97, Diagnostic Code 6604, which consider the Forced 
Expiratory Volume in one second (FEV-1), the Forced Volume 
Capacity (FVC), and the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)).  A 60 
percent evaluation is assigned if the following criteria are 
met:  FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) of 66 to 80 percent 
predicted.  A 100 percent evaluation requires FEV-1 less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO(SB) less than 40 percent predicated, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

Reviewing the pertinent medical evidence of record, the Board 
notes that in May 1996, VA pulmonary function tests revealed 
FEV-1 at 54 percent of predicted value.  DLCO was 74 percent 
of predicted value.  In an accompanying examination report, 
the veteran was diagnosed with dyspnea on exertion, probably 
due to airflow obstruction.  The examiner indicated that 
there may also be some restriction, as reflected by the 
pulmonary function tests.  VA pulmonary function tests 
conducted in July 1997 revealed FEV-1 at 50 percent of 
predicted value.  In a September 1998 VA examination report, 
the examiner noted that pulmonary function tests had been 
performed in August, and revealed the following:  FEV-1 at 75 
percent of predicted value; FEV-1/FVC at 78 percent of 
predicted value.  The diagnosis was COPD, moderate to severe. 

In light of the foregoing medical evidence, the Board finds 
that there is no basis for assignment of a rating in excess 
of 60 percent for the veteran's COPD either at the time 
service connection was granted, effective April 1997, or at 
the present time.  The pulmonary function tests noted above 
clearly reflect a 60 percent rating, under 38 C.F.R. § 4.97, 
Diagnostic Code 6604.  The criteria for a rating in excess of 
60 percent, set forth above, are simply not shown by the 
medical evidence of record.  In that regard, over the years 
the veteran's FEV-1 reading has been no less than 40 percent.  
In short, there is no basis for assigning a rating in excess 
of 60 percent under Diagnostic Code 6604, and the Board finds 
no other potentially applicable diagnostic code that would 
allow for a higher rating.  

In reaching the foregoing decision, the Board has considered 
the complete history of the veteran's COPD, as well as the 
current clinical manifestations of the disability and their 
effects on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for assignment of a higher rating.  See 38 C.F.R. 
§ 4.1.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board points out that the VA Schedule for Rating 
Disabilities contemplates average impairment in earning 
capacity.  In the present case, the Board finds no evidence 
of record that the veteran's service-connected COPD has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned 60 percent rating), or 
necessitated such frequent periods of hospitalization, such 
that application of the regular schedular standards is 
impracticable.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection - Metastatic Adenocarcinoma of the 
Colon.

The veteran is claiming entitlement to service connection for 
metastatic adenocarcinoma of the colon, secondary to 
herbicide exposure, and/or secondary to asbestos exposure.

In reviewing any claim for service connection, the initial 
question is whether the claim is well-grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well-
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997), cert. denied, 118 S.Ct. 2348 (1998); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  For certain 
disorders subject to presumptive service connection, the 
nexus requirement may be satisfied by evidence of 
manifestation of the disease to the required extent within 
the prescribed time period.  See 38 U.S.C.A. §§ 1112, 1116; 
38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  
This presumption may be rebutted by affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court of Appeals for Veterans Claims (Court) has held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  Savage, 10 Vet. App. at 498.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well-grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.  

As to the specific contentions that the veteran was exposed 
to Agent Orange, which resulted in his claimed disabilities, 
the Board observes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era (January 9, 1962, through May 
7, 1975) and has a disease listed at 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence to 
the contrary.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  The Board notes that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of [a well-grounded claim] where the 
veteran has not developed a condition enumerated in either 
38 U.S.C.[A.] § 1116 (a) or 38 C.F.R. § 3.309(e)."  McCartt 
v. West, 12 Vet. App. 164, 168 (1999) (the Court held that 
because there was no evidence that the appellant had 
developed an enumerated disease, the Board's implicit 
determination that the appellant had presumptive in-service 
exposure is erroneous as a matter of law).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

In regard to claims involving asbestos exposure, the Board 
notes that special claim-development procedures apply.  
However, these procedures are only applicable in the case of 
a well-grounded claim.  A claim for service connection for an 
asbestos-related disease is well-grounded when there is 
medical nexus evidence establishing that the current claimed 
disorder is due to asbestos exposure.  See VAOPGCPREC 4-2000.

A review of the record reveals that in July 1995, the RO 
received the veteran's claim for service connection for 
metastatic adenocarcinoma of the colon, as a result of 
exposure to Agent Orange.  The veteran stated that the cancer 
was first diagnosed in May 1995.  The RO denied the veteran's 
claim in a September 1995 rating decision.  In October 1995, 
the RO received the veteran's notice of disagreement as to 
that denial.  The veteran stated that not only was he exposed 
to Agent Orange, but for many years he had been exposed to 
asbestos.  Essentially, he maintained that exposure to these 
substances led to his cancer.  

Initially, the Board notes that while the veteran had 
military service in the Republic of Vietnam during the 
Vietnam era, metastatic adenocarcinoma of the colon is not a 
type of disease recognized as presumptively due to Agent 
Orange exposure.  38 C.F.R. § 3.309(e).  Therefore, there is 
no basis to grant service connection for metastatic 
adenocarcinoma of the colon, secondary to herbicide exposure, 
based on principles of presumptive service connection.  
Nevertheless, the veteran may still establish service 
connection on a direct basis.

A review of the medical evidence of record reveals the 
following.  Private medical records from St. John's Regional 
Health Center, reflecting treatment in May 1995 and June 
1995, reflect a diagnosis of metastatic adenocarcinoma of the 
colon.  In May 1996, the veteran underwent a VA examination 
and was diagnosed with dyspnea on exertion, probably due to 
airflow obstruction, and possibly some restriction.  The 
examiner noted the veteran's reported history of exposure to 
asbestos-lined pipes; however, a CT scan showed no evidence 
of asbestosis.

In September 1996, the veteran underwent an Agent Orange 
examination.  He reported to the examiner that he was exposed 
to Agent Orange in service, and he blamed many of his 
afflictions on that exposure.  The veteran was diagnosed with 
carcinoma of the colon, with colostomy.  There was no medical 
relationship presented between the veteran's carcinoma and 
Agent Orange exposure.  Private medical records from the 
Springfield Clinic reveal that in October 1996, the veteran 
was diagnosed with a history of carcinoma, metastatic, 
stable. 

The record also contains additional treatment records from 
St. John's Regional Health Center, and the Springfield 
Clinic, reflecting treatment in 1997.  However, while those 
records contain diagnoses of metastatic carcinoma, there is 
no medical evidence causally relating that disorder to Agent 
Orange exposure, asbestos exposure, or any other incident of 
the veteran's military service.

In light of the foregoing, the Board finds that the veteran 
has satisfied the first element of a well-grounded claim, by 
presenting medical evidence of the claimed disorder.  
However, despite current medical evidence of metastatic 
adenocarcinoma of the colon, the veteran's claim must fail as 
the claims file is negative for any medical evidence of a 
nexus, or link, between the veteran's current metastatic 
adenocarcinoma of the colon, and an incident of his military 
service, including exposure to Agent Orange, and/or exposure 
to asbestos.  See Epps, 126 F. 3d at 1468.  The Board 
acknowledges the veteran's contentions that believes he has 
the claimed conditions, and that they were caused by exposure 
to Agent Orange and asbestos in service.  However, the 
question of the etiology of a disorder is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (laypersons are not competent 
to offer medical opinions).  In the absence of medical 
evidence that establishes a causal link between the veteran's 
claimed current disorder and an incident of his active 
military service, including exposure to Agent Orange and/or 
asbestos, the veteran's claim must fail as not well-grounded.

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for service connection for 
metastatic adenocarcinoma of the colon, to include as 
secondary to Agent Orange exposure and asbestos exposure.  As 
such, the VA is under no further duty to assist the veteran 
in developing the facts pertinent to these claims.  See Epps, 
126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well-ground the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for metastatic adenocarcinoma of 
the colon.  See McKnight,131 F.3d at 1485; Robinette, 8 Vet. 
App. at 77-78.  In that regard, competent medical evidence is 
needed that establishes a nexus, or link, between any current 
metastatic adenocarcinoma of the colon, and an incident of 
the veteran's military service, including exposure to Agent 
Orange and/or asbestos.  

III.  Dental.

In April 1997, the RO received the veteran's claim for "loss 
of teeth and inability to use false teeth."  According to 
the law, veterans are entitled to VA outpatient dental 
services and treatment under limited circumstances, which 
will be described in more detail below.  38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. § 17.161 (1999).

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999.  64 
Fed.Reg. 30392 (June 8, 1999).  The United States Court of 
Appeals for Veterans Claims has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  See 38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.381 (effective after June 8, 1999). Teeth noted as 
normal at entry will be service-connected if they were filled 
or extracted after 180 days or more of active service.  Id.

Although the RO did not consider the amended regulation, the 
Board concludes that there is no prejudice to the veteran in 
proceeding with his appeal since the regulatory change does 
not have any substantive effect regarding the veteran's 
entitlement to the claimed benefits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (the Board must consider whether 
the claimant is prejudiced when the Board addresses a 
question that has not been addressed by the RO; and the Board 
must set forth an adequate statement of reasons and bases for 
its decision).  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning the regulatory 
change.  Id. 

In the present case, the veteran's service medical records 
reveal some treatment for carious teeth.  Additionally, in 
May 1954, it was recommended that the veteran have his upper 
teeth extracted.  However, there is no evidence that the 
veteran experienced an any in-service trauma, which led to 
dental condition.  

The RO denied the veteran's claim for service connection in a 
March 1998 decision.  The veteran disagreed with that 
decision and initiated this appeal.  In the veteran's 
substantive appeal, received in August 1998, he stated that 
during his military service, there were times when it was 
impossible to care for his teeth properly or to have proper 
treatment.  He indicated that he had to have his teeth 
removed within a year of service separation, and was unable 
to wear dentures. 

The Board emphasizes that both the old and new regulations 
clearly provide that replaceable missing teeth and treatable 
carious teeth are not disabling conditions subject to 
compensation under VA laws, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
38 C.F.R. § 3.381(a) (1999) and 38 C.F.R. § 4.149 (in effect 
prior to June 8, 1999).  The Court has held that in order to 
be entitled to outpatient dental treatment, a veteran must 
first meet the criteria specified in one of the clauses of 
38 U.S.C.A. § 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161; 
Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 
(Fed.Cir. 1996).  Furthermore, if the evidence is 
insufficient to establish that the veteran is a member of one 
of the "classes" of eligibility for dental treatment, then 
the veteran has not submitted a well-grounded or 
"plausible" claim for entitlement to outpatient dental 
services, and the appeal must be denied.  Woodson, 8 Vet. 
App. at 355; see 38 U.S.C.A. § 1712(b)(1)(A)-(H); 38 C.F.R. 
§ 17.161.

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712.  Only three 
of those Classes are potentially applicable in this case, 
which are analyzed below.  According to Class I, those having 
a service-connected compensable dental disability or 
condition may be authorized dental treatment as necessary to 
maintain oral health and masticatory function.  However, loss 
of teeth can only be compensably service connected if such 
loss is "due to loss of substance of body of maxilla or 
mandible without loss of continuity."  See 38 C.F.R. 
§ 4.150, Diagnostic Code (DC) 9913 (1999); Woodson, 8 Vet. 
App. at 354.  In the present case, the veteran has not 
presented a well-grounded claim for Class I eligibility 
because he may not establish compensable service connection 
for missing teeth, and he has neither claimed nor submitted 
evidence that he had teeth removed in service due to jaw 
damage.  

According to Class II criteria, a veteran who has a service-
connected, noncompensable dental condition or disability may, 
under certain specified conditions, utilize outpatient dental 
services and treatment.  However, restrictions include one-
time treatment and timely application after service, usually 
within 90 to 180 days.  Those circumstances are simply not 
met in this case.  Under Class II(a) criteria, dental 
treatment is provided for a service-connected noncompensable 
dental condition that resulted from combat wounds or other 
service trauma.  The veteran is not eligible under this 
category since he does not contend, nor does the evidence 
reflect, that he had teeth extracted in service due to 
service trauma.  See VAOPGCPREC 5-97 ("service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service).  In short, the veteran does 
not meet any of the criteria for outpatient dental treatment, 
and as such, the veteran's claim must fail as not well-
grounded.  See Woodson, supra.

The Board acknowledges the veteran's contentions that during 
military service, there were times when he was unable to 
properly care for his teeth, or receive proper care.  
Nevertheless, the law sets forth specific requirements for 
establishing service connection for dental conditions, and as 
described above, the veteran simply does not meet those 
requirements.  As the veteran's claim for entitlement to 
service connection for dental injury from service trauma is 
not well-grounded, his claim must be denied.


IV. Earlier Effective Date

The veteran maintains that the effective date for his award 
of service connection for coronary artery disease should be 
in 1987, when he first submitted his claim for service 
connection, as opposed to the current effective date of April 
23, 1997.  

A brief review of the history of this claim is as follows.  
In August 1987, the RO received from the veteran a claim for 
service connection for residuals of a heart attack.  In a 
November 1987 rating decision, the RO denied service 
connection for arteriosclerotic coronary artery disease, 
status post angioplasty and myocardial infarction.  The 
veteran appealed that decision, and in a March 1989 BVA 
decision, the Board denied service connection for 
arteriosclerotic coronary artery disease.  That decision was 
a final decision.  See 38 U.S.C.A. § 7104(a).  

In April 1997, the RO received another claim from the veteran 
in which he stated:  "In 1987 I filed a claim with the VA 
for damages and service connection for smoking...I have had 
heart attacks."  Following that claim, and based on the 
medical evidence of record, in an August 1999 rating decision 
the RO granted service connection for coronary artery 
disease, as secondary to nicotine dependence.  

The Board notes that the RO specifically indicated that a 
recent VA examination had provided a medical opinion that the 
veteran's coronary artery disease had been caused by his 
nicotine dependence, and that service connection for nicotine 
dependence had previously been established.  In fact, a 
review of the file reveals that in a July 1997 VA examination 
report, the examiner established a causal relationship 
between the veteran's coronary artery disease and his smoking 
history.  Moreover, in a subsequent December 1997 rating 
decision, service connection was granted for nicotine 
dependence, effective April 23, 1997.  

In the August 1999 rating decision granting service 
connection for coronary artery disease, secondary to nicotine 
dependence, the RO assigned a 100 percent disability rating, 
effective from April 23, 1997, the date of receipt of the 
veteran's claim.  The veteran expressed his disagreement with 
that effective date.  

According to the law, except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

A review of the claims file reveals that the veteran 
eventually prevailed with his claim for coronary artery 
disease by presenting for the first time evidence that 
related his disorder to his service-incurred nicotine 
dependence.  This was, in effect, a different claim from that 
he had presented earlier; it was a claim that was new and 
based on a theory not presented when his claim was denied by 
the RO in 1987 and by the Board in 1989.  One might say he 
either reopened the prior final BVA decision or he simply 
filed a different claim.  According to VA laws and 
regulations, the effective date of a grant of service 
connection based on a reopened claim shall be the later of 
the date entitlement arose, or the date of receipt a claim to 
reopen, or the date of receipt of the claim if received more 
than 1 year after discharge from service.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400; 3.400(q).  In short, there is 
no legal basis to assign an effective date prior to the date 
of receipt of the claim to reopen.
 
The Board notes that in May 1997, the VA General Counsel 
issued an opinion explaining the circumstances under which a 
veteran could establish secondary service connection for 
nicotine dependence.  VAOPGCPREC 19-97.  However, that 
opinion was dated after the veteran had already filed his 
April 1997 claim for "smoking" and "heart attacks," which 
is the current effective date for service connection.  Thus, 
even considering that the veteran may have been awarded 
service connection based on a liberalizing law or 
administrative issue, since his claim was filed earlier than 
that liberalizing law or administrative issue, there would be 
no basis to assign an effective date earlier than the current 
effective date.  See 38 C.F.R. § 3.314(a); see also 38 C.F.R. 
§ 3.400(p). 

In conclusion, as described above, the Board has reviewed the 
entire record, and finds that the April 23, 1997 claim is the 
appropriate claim to reference for assigning an effective 
date for the award of service connection.  In summary, as the 
March 1989 BVA decision is final, there is no basis to assign 
an effective date prior to that date, including the August 
1987 claim, as the veteran requests.  The April 1997 claim 
eventually led to a grant of service connection.  The law is 
clear that the effective date for a claim reopened after a 
final disallowance is the later of the date entitlement 
arose, or the date of receipt of the claim.  Hence, in the 
present case, the effective date for service connection for 
coronary artery disease, is properly April 23, 1997, which is 
the date of receipt of the request to reopen.  

The Board has carefully reviewed the entire record in this 
case; however, for the reasons set forth above, and in the 
absence of clear and unmistakable error in the March 1989 BVA 
decision, there is simply no legal basis to assign an 
effective date for coronary artery disease, prior to April 
23, 1997, and the appeal is denied. 


ORDER

The schedular criteria having not been met, entitlement to a 
disability evaluation in excess of 60 percent for chronic 
obstructive pulmonary disorder is denied.

In the absence of evidence of a well-grounded claim, 
entitlement to service connection for metastatic 
adenocarcinoma of the colon, to include as due to Agent 
Orange exposure and/or asbestos exposure, is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for dental injury, due to service trauma, is not 
well-grounded. 

The claim for assignment of an effective date prior to April 
23, 1997, for an award of service connection for coronary 
artery disease, secondary to nicotine dependence, is denied. 


REMAND

Upon a review of the veteran's claims file, the Board finds 
that additional development is needed on several issues 
before the Board may proceed with disposition.  

In regard to the veteran's claim for assignment of a higher 
rating for hemorrhoids, currently rated as 10 percent 
disabling, the Board notes that in a July 1989 rating 
decision, the veteran was awarded service connection for a 
history of external hemorrhoids, and a 10 percent rating was 
assigned from August 1987.  The veteran disagreed with that 
rating, and initiated this appeal.  The July 1989 rating 
decision was based, in part, on findings in an April 1989 VA 
examination, in which the veteran was diagnosed with external 
hemorrhoids, confirmed by observation.  Since that time, 
however, there has been no other medical evidence associated 
with the veteran's claims file, which reflects the current 
nature and extent of his service-connected hemorrhoids.  As 
such, the Board finds that the evidence is inadequate to 
evaluate the veteran's claim for an increased rating for 
hemorrhoids, and an additional VA examination is needed.  See 
38 C.F.R. § 3.326(a).

In regard to the veteran's claim for assignment of a higher 
rating for PTSD, rated as noncompensable from May 1988, and 
as 10 percent disabling from August 1989, the Board notes 
that during the pendency of the veteran's appeal, the 
regulations pertaining to evaluation of mental disorders were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 4.130 
(1999) (hereinafter referred to as "current" regulations).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (hereinafter, "the Court") has held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the ... judicial appeal process 
has been concluded, the version most favorable to appellant 
should and ... will apply unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs (Secretary) to 
do otherwise and the Secretary did so."  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991); but see 
38 U.S.C.A. § 5110(g) (where compensation is increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall not be earlier than the 
effective date of the Act or administrative issue).  

However, following the effective date of the foregoing 
amendments, in November 1996, the RO appears to have only 
considered the veteran's claim under the current version of 
the regulations for evaluating mental disorders.  There is no 
indication in the record that the RO also considered the 
prior version of the regulations, following the November 1996 
effective date.

Finally, the Board notes that in regard to the veteran's 
claim for entitlement to assignment of an effective date 
prior to April 23, 1997, for an award of service connection 
for chronic obstructive pulmonary disease, secondary to 
nicotine dependence, the veteran filed that claim in November 
1999.  In February 2000, the RO issued a rating decision 
denying that issue, and in February 2000, the veteran 
submitted a notice of disagreement as to that issue.  The 
veteran has not expressly withdrawn that issue from appeal, 
yet the RO has not issued a statement of the case (SOC) on 
that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to ensure that all procedural 
requirements are satisfied, this case is remanded to the RO 
for the following:  

1.  Any pertinent VA medical records (not 
already in the claims files) documenting 
ongoing treatment should be obtained and 
made of record. 

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to ascertain the current nature and 
severity of his service-connected 
hemorrhoids.  Any and all tests deemed 
necessary by the examiner should be 
conducted.  The examiner is specifically 
asked to comment on the frequency of the 
veteran's hemorrhoid occurrences, and to 
document all symptoms, including but not 
limited to, bleeding, fissures, anemia.  
The veteran's claims file should be made 
available to the examiner and reviewed in 
conjunction with the examination.  
Thereafter, in light of the additional 
evidence of record, and in conjunction 
with the entire record, the RO should 
readjudicate the issue of entitlement to 
assignment of a disability rating in 
excess of 10 percent for hemorrhoids.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the appropriate 
time period in which to respond.  The 
record should then be returned to the 
Board for further appellate review.  

3.  The RO should evaluate the veteran's 
PTSD under both the former and the 
current versions of the regulations for 
evaluating PTSD, including all other 
pertinent criteria, determine which 
version provides the most favorable 
result (for the time period following the 
November 1996 effective date for the 
amended regulations) and apply the most 
favorable result. 4.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision, 
and the veteran should be afforded a 
reasonable period in which to respond.  
The record should then be returned to the 
Board for further appellate review.

4.  The veteran and his representative 
should be furnished with a statement of 
the case addressing his claim for 
entitlement to assignment of an effective 
date prior to April 23, 1997, for an 
award of service connection for chronic 
obstructive pulmonary disease, secondary 
to nicotine dependence, and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board.

The purpose of this REMAND is to obtain additional 
information and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires in connection with his current appeal.  No action 
is required of the veteran until he is notified.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

